Case 1:17-cv-00203-JB-MU Document 13 Filed 08/31/20 Page 1 of 1              PageID #: 1491




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JAKARREY DEANTHON CHAMBERS,                 )
#294154,                                    )
                                            )
                    Petitioner,             )
                                            )
v.                                          ) CIVIL ACTION NO. 1:17-00203-JB-MU
                                            )
JOHN CROW,                                  )
                                            )
                    Respondent.             )

                                        ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court.

       DONE this 31st day of August, 2020.

                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
